IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 VICTORIO EL-GENO HINTON,                     : No. 12 WM 2018
                                              :
                       Petitioner             :
                                              :
                                              :
               v.                             :
                                              :
                                              :
 HONORABLE JEFFREY MANNING,                   :
                                              :
                       Respondent             :


                                        ORDER



PER CURIAM

       AND NOW, this 16th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for

Leave to Amend are DENIED. The Prothonontary is DIRECTED to strike the name of the

jurist from the caption.